UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54540 AnythingIT, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3767312 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17-09 Zink Place, Unit 1, Fair Lawn, NJ (Address of principal executive offices) (Zip Code) (877) 766-3050 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.44,224,113 shares of common stock are issued and outstanding as ofMay 7, 2014. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Various statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived from utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: ● our ability to continue as a going concern, ● our history of losses, declining net sales and uncertainty if we will ever report profitable operations, ● our need to raise additional working capital and the uncertainties surrounding our ability to raise the capital, ● fluctuations in inventory value, ● declining prices of new computer equipment, ● our ability to effectively compete, ● our dependence on a few significant customers, ● our ability to hire and retain sufficient qualified personnel ● risks of integrating acquisitions into our company and integrating new business activities, ● outstanding warrants which are exercisable on a cashless basis, ● the lack of a liquid market for our common stock, ● possible anti-takeover effects of our certificate of incorporation and bylaws, ● the impact of penny stock rules on trading in our common stock, ● future dilution if outstanding options, warrants and convertible notes are exercised or converted, and ● our system implementation may not be effective. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report, our Annual Report on Form 10-K for the year ended June 30, 2013 and our other filings with the Securities and Exchange Commission in their entirety.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION We maintain our web site at www.anythingit.com. Information on this web site is not a part of this report. Unless specifically set forth to the contrary, when used in this report the terms “AnythingIT", the “Company,” "we", "us", "our" and similar terms refer to AnythingIT, Inc., a Delaware corporation, “fiscal 2014” refers to the year ending June 30, 2014 and “fiscal 2013” refers to the year ended June 30, 2013. 3 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. ANYTHINGIT, INC. Balance Sheet March 31, June 30, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts Inventories Deferred financing cost - Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Customer deposits Current portion of capital lease payable Current portion of deferred rent Deferred revenues Convertible notes payable - current, net of debt discount - Current portion of notes payable Total current liabilities Long term debt: Note payable bank Capital lease payable Deferred rent Convertible notes payable - Total long-term debt Total Liabilities Stockholders' Deficit Preferredstock - $0.01 par value, 5,000,000 shares authorized; none issued and outstanding - - Common stock - $0.01 par value, 200,000,000 shares authorized; 44,224,113 and 36,670,238 shares issued and outstanding as of March 31, 2014 and June 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited financial statements. 4 ANYTHINGIT, INC. Statements of Operations (Unaudited) For the For the Three months ended March 31, Nine months ended March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Operating Expenses Selling, general and administration Operating loss ) Other income (expense) : Gain from settlement of accounts payable - - Loss from extuinguishment of debt ) - ) - Interest expense, net of interest income of $25, $268, $362 and $1,487, respectively ) Total other income (expenses) - net ) Loss before income taxes ) Provision for income taxes - ) - ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share: Basic: $ ) $ ) $ ) $ ) Diluted: $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic Weighted average common shares outstanding diluted See accompanying notes to unaudited financial statements. 5 ANYTHINGIT, INC. Statements of Cash Flows (Unaudited) For the Nine months ended March 31, (Unaudited) (Unaudited) OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss from operations to net cash used in operating activities Depreciation Amortization of debt discount Amortization of deferred financing costs Loss from extuinguishment of debt - Bad debts ) Gain from settlement of debt ) - Stock based compensation Change in operating assets and liabilities Accounts receivable Inventories Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses ) Deferred rent ) Deferred revenue Customer deposits Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchases of property and equipment ) ) Decrease (increase) in restricted cash ) Decrease in security deposits - ) Net cash (provided by) used in investing activities ) FINANCING ACTIVITIES Net proceeds from issuance ofconvertible notes payable - Advances on capital lease obligations - Payments on capital leases ) ) Payments on notes payable ) ) Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ SUPPLEMENTAL CASH FLOW INFORMATION Cash payments during the year for : Interest $ $ Income taxes $
